Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 1 of 20




                     Exhibit "A"
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 2 of 20




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA
   PAMELA TITUS,
   JOSEPH AMODIO,
   WILLIAM VILCINA,
   JACQUELINE FONTANEZ,
   PAUL JONES,
   BYRON HALL,
   and DAMIEN DAY,

          Plaintiffs,

   v.

   RESURGENT CAPITAL SERVICES L.P.,
   LVNV FUNDING, LLC, MERRICK BANK
   CORPORATION, PINNACLE CREDIT
   SERVICES, LLC, and PYOD, LLC,

         Defendants.
   _______________________________________/

                                            NOTICE OF DEPOSITION

          The above-captioned Plaintiffs will take the deposition by way of oral examination of

   Susan Gaines, of whom signed under penalty of perjury proofs of claim involving Plaintiffs Jones,

   Titus and Day. The date, time, and location of said deposition is as follows:

          DATE:                        Wednesday, January 27, 2021

          TIME:                        2:00 PM

          LOCATION:                    VIA ELECTRONIC or OTHER REMOTE MEANS
                                       The Law Offices of Jibrael S. Hindi, PLLC
                                       110 S.E. 6th Street, Suite 1700
                                       Fort Lauderdale, Florida 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from




                                                                                                                  PAGE | 1 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 3 of 20




   day to day until completed. The deposition is being taken for the purposes of discovery, for use at

   trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

          DATED: December 11, 2020

                                                                 Respectfully Submitted,

                                                                  /s/ Thomas Patti                                       .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:    jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:    tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

          The undersigned certifies that, on December 11, 2020, the forgoing was electronically

   served on counsel for Defendants John Michael Marees, Esq. at jmarees@messerstrickler.com.


                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                  PAGE | 2 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 4 of 20




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA
   PAMELA TITUS,
   JOSEPH AMODIO,
   WILLIAM VILCINA,
   JACQUELINE FONTANEZ,
   PAUL JONES,
   BYRON HALL,
   and DAMIEN DAY,

          Plaintiffs,

   v.

   RESURGENT CAPITAL SERVICES L.P.,
   LVNV FUNDING, LLC, MERRICK BANK
   CORPORATION, PINNACLE CREDIT
   SERVICES, LLC, and PYOD, LLC,

         Defendants.
   _______________________________________/

                                            NOTICE OF DEPOSITION

          The above-captioned Plaintiffs will take the deposition by way of oral examination of

   Leoann Shannon, of whom signed under penalty of perjury a proof of claim involving Plaintiff

   Vilcina. The date, time, and location of said deposition is as follows:

          DATE:                        Wednesday, January 27, 2021

          TIME:                        3:00 PM

          LOCATION:                    VIA ELECTRONIC or OTHER REMOTE MEANS
                                       The Law Offices of Jibrael S. Hindi, PLLC
                                       110 S.E. 6th Street, Suite 1700
                                       Fort Lauderdale, Florida 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from




                                                                                                                  PAGE | 1 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 5 of 20




   day to day until completed. The deposition is being taken for the purposes of discovery, for use at

   trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

          DATED: December 11, 2020

                                                                 Respectfully Submitted,

                                                                  /s/ Thomas Patti                                       .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:    jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:    tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

          The undersigned certifies that, on December 11, 2020, the forgoing was electronically

   served on counsel for Defendants John Michael Marees, Esq. at jmarees@messerstrickler.com.


                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                  PAGE | 2 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 6 of 20




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA
   PAMELA TITUS,
   JOSEPH AMODIO,
   WILLIAM VILCINA,
   JACQUELINE FONTANEZ,
   PAUL JONES,
   BYRON HALL,
   and DAMIEN DAY,

          Plaintiffs,

   v.

   RESURGENT CAPITAL SERVICES L.P.,
   LVNV FUNDING, LLC, MERRICK BANK
   CORPORATION, PINNACLE CREDIT
   SERVICES, LLC, and PYOD, LLC,

         Defendants.
   _______________________________________/

                                            NOTICE OF DEPOSITION

          The above-captioned Plaintiffs will take the deposition by way of oral examination of

   David Lamb, of whom signed under penalty of perjury proofs of claim involving Plaintiffs Titus,

   Hall, Amodio and Fontanez. The date, time, and location of said deposition is as follows:

          DATE:                        Wednesday, January 27, 2021

          TIME:                        11:00 AM

          LOCATION:                    VIA ELECTRONIC or OTHER REMOTE MEANS
                                       The Law Offices of Jibrael S. Hindi, PLLC
                                       110 S.E. 6th Street, Suite 1700
                                       Fort Lauderdale, Florida 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from




                                                                                                                  PAGE | 1 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 7 of 20




   day to day until completed. The deposition is being taken for the purposes of discovery, for use at

   trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

          DATED: December 11, 2020

                                                                 Respectfully Submitted,

                                                                  /s/ Thomas Patti                                       .
                                                                 JIBRAEL S. HINDI, ESQ.
                                                                 Florida Bar No.: 118259
                                                                 E-mail:    jibrael@jibraellaw.com
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377
                                                                 E-mail:    tom@jibraellaw.com
                                                                 The Law Offices of Jibrael S. Hindi
                                                                 110 SE 6th Street, Suite 1744
                                                                 Fort Lauderdale, Florida 33301
                                                                 Phone:     954-907-1136
                                                                 Fax:       855-529-9540

                                                                 COUNSEL FOR PLAINTIFF

                                          CERTIFICATE OF SERVICE

          The undersigned certifies that, on December 11, 2020, the forgoing was electronically

   served on counsel for Defendants John Michael Marees, Esq. at jmarees@messerstrickler.com.


                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                  PAGE | 2 of 2
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 8 of 20




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                           Case No. 0:20-cv-61297-RKA
   PAMELA TITUS,
   JOSEPH AMODIO,
   WILLIAM VILCINA,
   JACQUELINE FONTANEZ,
   PAUL JONES,
   BYRON HALL,
   and DAMIEN DAY,

          Plaintiffs,

   v.

   RESURGENT CAPITAL SERVICES L.P.,
   LVNV FUNDING, LLC, MERRICK BANK
   CORPORATION, PINNACLE CREDIT
   SERVICES, LLC, and PYOD, LLC,

         Defendants.
   _______________________________________/

                                            NOTICE OF DEPOSITION

          Pursuant to Fed.R.Civ.P. 30(b)(6), the above-captioned Plaintiffs will take the deposition

   by way of oral examination of the person and/or persons that Resurgent Capital Services, L.P.

   (“Defendant”) designates as the person and/or persons most knowledgeable and prepared to testify

   on behalf of Defendant on the following topics (the “Deposition Topics”): [1] the facts and

   circumstances surrounding each allegation in the Third Consolidated Complaint and Defendant’s

   record response and/or answer thereto; [2] Defendant’s consumer collection agency license and/or

   registration with the Florida Department of State; [3] the documents and information Defendant

   maintains in accordance with Rule 69V-180.080, Florida Administrative Code; [4] the proofs of

   claim filed in Plaintiffs’ bankruptcy cases; [5] the documents and information reviewed by

   Defendant to prepare the proofs of claim filed in Plaintiffs’ bankruptcy cases; [6] Defendant’s


                                                                                                                   PAGE | 1 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 9 of 20




   policies and procedures regarding the submission of proofs of claim; [7] Defendant’s policies and

   procedures that Defendant maintains to prevent filing proofs of claim that falsely represent the

   amount sought therein as not including interest or other charges; and [8] the information and

   documentation Defendant relies upon to determine the principal portion of the debts underlying

   the proofs of claim filed in Plaintiffs’ bankruptcy cases.

          The date, time, and location of the deposition shall be as follows:

                    DATE:                         Friday, January 29, 2021

                    TIME:                         10:00 am

                    LOCATION:                     via Zoom and/or Other Remote Means
                                                  The Law Offices of Jibrael S. Hindi, PLLC
                                                  110 S.E. 6TH Street, 17th Floor
                                                  Fort Lauderdale, Florida 33301

          This deposition will be video recorded as well as by stenographic means before a notary

   public authorized to administer oaths in the State of Florida. The deposition will continue from

   day to day until completed. The deposition is being taken for the purposes of discovery, for use at

   trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

          DATED: December 11, 2020
                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:     954-907-1136
                                                                  Fax:       855-529-9540




                                                                                                                    PAGE | 2 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 10 of 20




                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on December 11, 2020, the foregoing was

    electronically served on counsel for Defendant, John Maress, Esq., via e-mail at

    jmarees@messerstrickler.com.

                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 11 of 20




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 0:20-cv-61297-RKA
    PAMELA TITUS,
    JOSEPH AMODIO,
    WILLIAM VILCINA,
    JACQUELINE FONTANEZ,
    PAUL JONES,
    BYRON HALL,
    and DAMIEN DAY,

           Plaintiffs,

    v.

    RESURGENT CAPITAL SERVICES L.P.,
    LVNV FUNDING, LLC, MERRICK BANK
    CORPORATION, PINNACLE CREDIT
    SERVICES, LLC, and PYOD, LLC,

          Defendants.
    _______________________________________/

                                             NOTICE OF DEPOSITION

           Pursuant to Fed.R.Civ.P. 30(b)(6), the above-captioned Plaintiffs will take the deposition

    by way of oral examination of the person and/or persons that Merrick Bank Corporation

    (“Defendant”) designates as the person and/or persons most knowledgeable and prepared to testify

    on behalf of Defendant on the following topics (the “Deposition Topics”): [1] the facts and

    circumstances surrounding each allegation in the Third Consolidated Complaint and Defendant’s

    record response and/or answer thereto; [2] the proofs of claim filed in Plaintiffs’ bankruptcy cases;

    [3] the documents and information reviewed by Defendant to prepare the proofs of claim filed in

    Plaintiffs’ bankruptcy cases; [4] Defendant’s policies and procedures regarding the submission of

    proofs of claim; [5] Defendant’s policies and procedures that Defendant maintains to prevent filing

    proofs of claim that falsely represent the amount sought therein as not including interest or other


                                                                                                                    PAGE | 1 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 12 of 20




    charges; and [6] the information and documentation Defendant relies upon to determine the

    principal portion of the debts underlying the proofs of claim filed in Plaintiffs’ bankruptcy cases.

           The date, time, and location of the deposition shall be as follows:

                    DATE:                         Thursday, January 28, 2021

                    TIME:                         10:00 am

                    LOCATION:                     via Zoom and/or Other Remote Means
                                                  The Law Offices of Jibrael S. Hindi, PLLC
                                                  110 S.E. 6TH Street, 17th Floor
                                                  Fort Lauderdale, Florida 33301

           This deposition will be video recorded as well as by stenographic means before a notary

    public authorized to administer oaths in the State of Florida. The deposition will continue from

    day to day until completed. The deposition is being taken for the purposes of discovery, for use at

    trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

           DATED: December 11, 2020
                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:     954-907-1136
                                                                  Fax:       855-529-9540




                                                                                                                    PAGE | 2 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 13 of 20




                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on December 11, 2020, the foregoing was

    electronically served on counsel for Defendant, John Maress, Esq., via e-mail at

    jmarees@messerstrickler.com.

                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 14 of 20




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 0:20-cv-61297-RKA
    PAMELA TITUS,
    JOSEPH AMODIO,
    WILLIAM VILCINA,
    JACQUELINE FONTANEZ,
    PAUL JONES,
    BYRON HALL,
    and DAMIEN DAY,

           Plaintiffs,

    v.

    RESURGENT CAPITAL SERVICES L.P.,
    LVNV FUNDING, LLC, MERRICK BANK
    CORPORATION, PINNACLE CREDIT
    SERVICES, LLC, and PYOD, LLC,

          Defendants.
    _______________________________________/

                                             NOTICE OF DEPOSITION

           Pursuant to Fed.R.Civ.P. 30(b)(6), the above-captioned Plaintiffs will take the deposition

    by way of oral examination of the person and/or persons that LVNV Funding, LLC (“Defendant”)

    designates as the person and/or persons most knowledgeable and prepared to testify on behalf of

    Defendant on the following topics (the “Deposition Topics”): [1] the facts and circumstances

    surrounding each allegation in the Third Consolidated Complaint and Defendant’s record response

    and/or answer thereto; [2] Defendant’s consumer collection agency license and/or registration with

    the Florida Department of State; [3] the documents and information Defendant maintains in

    accordance with Rule 69V-180.080, Florida Administrative Code; [4] the proofs of claim filed in

    Plaintiffs’ bankruptcy cases; [5] the documents and information reviewed by Defendant to prepare

    the proofs of claim filed in Plaintiffs’ bankruptcy cases; [6] Defendant’s policies and procedures


                                                                                                                    PAGE | 1 of 3
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 15 of 20




    regarding the submission of proofs of claim; [7] Defendant’s policies and procedures that

    Defendant maintains to prevent filing proofs of claim that falsely represent the amount sought

    therein as not including interest or other charges; and [8] the information and documentation

    Defendant relies upon to determine the principal portion of the debts underlying the proofs of claim

    filed in Plaintiffs’ bankruptcy cases.

           The date, time, and location of the deposition shall be as follows:

                     DATE:                         Friday, January 29, 2021

                     TIME:                         2:00 pm

                     LOCATION:                     via Zoom and/or Other Remote Means
                                                   The Law Offices of Jibrael S. Hindi, PLLC
                                                   110 S.E. 6TH Street, 17th Floor
                                                   Fort Lauderdale, Florida 33301

           This deposition will be video recorded as well as by stenographic means before a notary

    public authorized to administer oaths in the State of Florida. The deposition will continue from

    day to day until completed. The deposition is being taken for the purposes of discovery, for use at

    trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

           DATED: December 11, 2020
                                                                   Respectfully Submitted,

                                                                    /s/ Thomas Patti                                       .
                                                                   THOMAS J. PATTI, ESQ.
                                                                   Florida Bar No.: 118377
                                                                   E-mail:    tom@jibraellaw.com
                                                                   The Law Offices of Jibrael S. Hindi
                                                                   110 SE 6th Street, Suite 1744
                                                                   Fort Lauderdale, Florida 33301
                                                                   Phone:     954-907-1136
                                                                   Fax:       855-529-9540




                                                                                                                     PAGE | 2 of 3
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 16 of 20




                                          CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on December 11, 2020, the foregoing was

    electronically served on counsel for Defendant, John Maress, Esq., via e-mail at

    jmarees@messerstrickler.com.

                                                                  /s/ Thomas Patti                                       .
                                                                 THOMAS J. PATTI, ESQ.
                                                                 Florida Bar No.: 118377




                                                                                                                   PAGE | 3 of 3
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 17 of 20




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 0:20-cv-61297-RKA
    PAMELA TITUS,
    JOSEPH AMODIO,
    WILLIAM VILCINA,
    JACQUELINE FONTANEZ,
    PAUL JONES,
    BYRON HALL,
    and DAMIEN DAY,

           Plaintiffs,

    v.

    RESURGENT CAPITAL SERVICES L.P.,
    LVNV FUNDING, LLC, MERRICK BANK
    CORPORATION, PINNACLE CREDIT
    SERVICES, LLC, and PYOD, LLC,

          Defendants.
    _______________________________________/

                                             NOTICE OF DEPOSITION

           The above-captioned Plaintiffs will take the deposition by way of oral examination of

    William Andrews, of whom signed under penalty of perjury proofs of claim involving Plaintiffs

    Vilcina, Titus, Hall, and Amodio. The date, time, and location of said deposition is as follows:

           DATE:                        Wednesday, January 27, 2021

           TIME:                        10:00 AM

           LOCATION:                    VIA ELECTRONIC or OTHER REMOTE MEANS
                                        The Law Offices of Jibrael S. Hindi, PLLC
                                        110 S.E. 6th Street, Suite 1700
                                        Fort Lauderdale, Florida 33301

           This deposition will be video recorded as well as by stenographic means before a notary

    public authorized to administer oaths in the State of Florida. The deposition will continue from




                                                                                                                   PAGE | 1 of 2
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 18 of 20




    day to day until completed. The deposition is being taken for the purposes of discovery, for use at

    trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

           DATED: December 11, 2020

                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                                       .
                                                                  JIBRAEL S. HINDI, ESQ.
                                                                  Florida Bar No.: 118259
                                                                  E-mail:    jibrael@jibraellaw.com
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:     954-907-1136
                                                                  Fax:       855-529-9540

                                                                  COUNSEL FOR PLAINTIFF

                                           CERTIFICATE OF SERVICE

           The undersigned certifies that, on December 11, 2020, the forgoing was electronically

    served on counsel for Defendants John Michael Marees, Esq. at jmarees@messerstrickler.com.


                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377




                                                                                                                   PAGE | 2 of 2
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 19 of 20




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                            Case No. 0:20-cv-61297-RKA
    PAMELA TITUS,
    JOSEPH AMODIO,
    WILLIAM VILCINA,
    JACQUELINE FONTANEZ,
    PAUL JONES,
    BYRON HALL,
    and DAMIEN DAY,

           Plaintiffs,

    v.

    RESURGENT CAPITAL SERVICES L.P.,
    LVNV FUNDING, LLC, MERRICK BANK
    CORPORATION, PINNACLE CREDIT
    SERVICES, LLC, and PYOD, LLC,

          Defendants.
    _______________________________________/

                                             NOTICE OF DEPOSITION

           The above-captioned Plaintiffs will take the deposition by way of oral examination of

    Suzanna Dickson, of whom signed under penalty of perjury a proof of claim involving Plaintiff

    Hall. The date, time, and location of said deposition is as follows:

           DATE:                        Wednesday, January 27, 2021

           TIME:                        1:00 PM

           LOCATION:                    VIA ELECTRONIC or OTHER REMOTE MEANS
                                        The Law Offices of Jibrael S. Hindi, PLLC
                                        110 S.E. 6th Street, Suite 1700
                                        Fort Lauderdale, Florida 33301

           This deposition will be video recorded as well as by stenographic means before a notary

    public authorized to administer oaths in the State of Florida. The deposition will continue from




                                                                                                                   PAGE | 1 of 2
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61297-RKA Document 55-1 Entered on FLSD Docket 12/11/2020 Page 20 of 20




    day to day until completed. The deposition is being taken for the purposes of discovery, for use at

    trial, and such other purposes as are permitted under the Federal Rules of Civil Procedure.

           DATED: December 11, 2020

                                                                  Respectfully Submitted,

                                                                   /s/ Thomas Patti                                       .
                                                                  JIBRAEL S. HINDI, ESQ.
                                                                  Florida Bar No.: 118259
                                                                  E-mail:    jibrael@jibraellaw.com
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:    tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:     954-907-1136
                                                                  Fax:       855-529-9540

                                                                  COUNSEL FOR PLAINTIFF

                                           CERTIFICATE OF SERVICE

           The undersigned certifies that, on December 11, 2020, the forgoing was electronically

    served on counsel for Defendants John Michael Marees, Esq. at jmarees@messerstrickler.com.


                                                                   /s/ Thomas Patti                                       .
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377




                                                                                                                   PAGE | 2 of 2
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
